777 N.W.2d 31 (2010)
In re Petition for Disciplinary Action against Thomas Allen ROTHSTEIN, a Minnesota Attorney.
No. A09-890.
Supreme Court of Minnesota.
January 6, 2010.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition and amended petition for disciplinary action alleging that respondent Thomas Allen Rothstein committed professional misconduct warranting public discipline, namely, misappropriation of funds from the law firm in which respondent was a partner and making false entries into the law firm's books to conceal the misappropriation, in violation of Minn. R. Prof. Conduct 8.4(b) and (c). In October 2009, respondent pled guilty to felony theft by swindle in an amount greater than $35,000, in violation of Minn.Stat. § 609.52 (2008).
Respondent waives his procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR) and admits the allegations of the amended petition. Respondent and the Director jointly recommend that the appropriate discipline is disbarment.
The court has independently reviewed the file and agrees with the recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Thomas Allen Rothstein is disbarred, effective as of the date of filing of this order. Respondent shall pay $900 in costs pursuant to Rule 24, RLPR, and shall comply with Rule 26, RLPR (requiring notice of discipline to clients, opposing counsel, and tribunals).
BY THE COURT:
/s/ Alan C. Page Associate Justice